DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The preliminary amendment filed July 31, 2020, has been entered in full.  Claims 1-18 are currently pending.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on January 21, 2021, is being considered by the examiner.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: CIRCLE CENTER DETECTION IN IMAGERY.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
the “edge point determination module …” of claim 8,
the “initial matrix generation module …” of claim 8,
the “accumulation matrix generation module …” of claim 8,
the “circle-center position determination module …” of claim 8,
the “accumulation angle calculation module …” of claim 10,
the “accumulation weight value generation module …” of claim 10, and
the “accumulation value output module …” of claim 10.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 15 recites the limitation "the operation of obtaining the accumulation weight" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.
It appears that claim 15 should depend from claim 13, rather than from claim 11.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  



The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2 and 5-7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by ‘Yang’ (‘Perceptual Organization of Radial Symmetries,” 2004).
Regarding claim 1, Yang discloses an image detection method (e.g., Fig. 2; Tunable Voting algorithm at 3rd page), comprising: 
determining one or more edge points in an input image and gradient directions of the one or more edge points (3rd page, Tunable Voting algorithm, Step 2, image gradient                                 
                                    
                                        
                                            I
                                        
                                        
                                            x
                                        
                                    
                                    ,
                                     
                                    
                                        
                                            I
                                        
                                        
                                            y
                                        
                                    
                                
                             is determined; Step 2, gradient direction                                 
                                    α
                                
                             is determined from the image gradient; Step 2, set                                 
                                    S
                                
                             of pixels having gradient magnitude                                 
                                    M
                                
                             over a threshold                                 
                                    
                                        
                                            Γ
                                        
                                        
                                            g
                                        
                                    
                                
                             is identified; The pixels in                                 
                                    S
                                
                             are within the scope of “edge points” at least because they correspond to portions of an image with significant intensity changes/gradients, which are edges); 
generating an initial matrix with a same size as the input image, and assigning a same initial value to all matrix elements in the initial matrix (3rd page, algorithm, step 3,                                 
                                    V
                                    
                                        
                                            x
                                            ,
                                            y
                                            ;
                                             
                                            
                                                
                                                    r
                                                
                                                
                                                    min
                                                
                                            
                                            ,
                                             
                                            
                                                
                                                    r
                                                
                                                
                                                    m
                                                    a
                                                    x
                                                
                                            
                                            ,
                                             
                                            Δ
                                        
                                    
                                    =
                                    0
                                
                            ; This initializes matrix                                 
                                    V
                                
                             to have same x,y size as input image and same initial value of 0); 
for each edge point (3rd page, algorithm, step 3, “For all pixels                                 
                                    
                                        
                                            x
                                            ,
                                            y
                                        
                                    
                                    ∈
                                    S
                                
                            ), for each pixel point located in an accumulation region of the edge point (Step 3, “for all                                 
                                    
                                        
                                            u
                                            ,
                                            v
                                        
                                    
                                    ∈
                                    A
                                    
                                        
                                            x
                                            ,
                                            y
                                            ;
                                             
                                            
                                                
                                                    r
                                                
                                                
                                                    min
                                                
                                            
                                            ,
                                             
                                            
                                                
                                                    r
                                                
                                                
                                                    max
                                                
                                            
                                            ,
                                            ∆
                                        
                                    
                                
                            ”; This is for each point                                 
                                    
                                        
                                            u
                                            ,
                                            v
                                        
                                    
                                
                             located within accumulation region                                 
                                    A
                                
                            ), assigning a corresponding accumulation value to a matrix element in the initial matrix that is corresponding to the pixel point (Step 3, “                                
                                    V
                                    
                                        
                                            u
                                            ,
                                            v
                                            ;
                                             
                                            
                                                
                                                    r
                                                
                                                
                                                    min
                                                
                                            
                                            ,
                                             
                                            
                                                
                                                    r
                                                
                                                
                                                    m
                                                    a
                                                    x
                                                
                                            
                                            ,
                                             
                                            Δ
                                        
                                    
                                    =
                                    V
                                    
                                        
                                            u
                                            ,
                                            v
                                            ;
                                             
                                            
                                                
                                                    r
                                                
                                                
                                                    min
                                                
                                            
                                            ,
                                             
                                            
                                                
                                                    r
                                                
                                                
                                                    m
                                                    a
                                                    x
                                                
                                            
                                            ,
                                             
                                            Δ
                                        
                                    
                                    +
                                    M
                                    
                                        
                                            x
                                            ,
                                            y
                                        
                                    
                                
                            ” – i.e. the gradient magnitude                                 
                                    M
                                
                             is the accumulation value added to a corresponding matrix element in the initial matrix                                 
                                    V
                                
                            ), to obtain an accumulation matrix (Accumulation matrix is                                 
                                    V
                                
                             after the votes have been computed in step 3); and 
determining positions of one or more circle-centers in the input image based on the accumulation matrix (3rd page, algorithm, step 6, centers – i.e. circle centers for circular targets – are determined from                                 
                                    V
                                
                            ; Also see e.g., Fig. 2, last step, and 4th page, second-to-last bullet); 
wherein, for each edge point, the accumulation region of the edge point includes (Section 4, 1st bullet, bidirectional voting may be used, which uses a bidirectional accumulation region                                 
                                    
                                        
                                            A
                                        
                                        
                                            ±
                                        
                                    
                                
                             that includes a positive direction accumulation region                                 
                                    
                                        
                                            A
                                        
                                        
                                            +
                                        
                                    
                                
                             and a negative direction accumulation region                                 
                                    
                                        
                                            A
                                        
                                        
                                            -
                                        
                                    
                                
                            ) a first direction line for accumulation along a gradient direction of the edge point (Sec. 4, 1st bullet, positive direction accumulation region                                 
                                    
                                        
                                            A
                                        
                                        
                                            +
                                        
                                    
                                
                             includes region extending positively along gradient direction                                 
                                    θ
                                
                            ,                                 
                                    ±
                                    ∆
                                
                            , where                                 
                                    ∆
                                
                             is an angular tolerance; Fig. 4 illustrates an example of                                 
                                    
                                        
                                            A
                                        
                                        
                                            +
                                        
                                    
                                
                            ) and a second direction line for accumulation along a direction opposite to the gradient direction of the edge point (Sec. 4, 1st bullet,                                 
                                    
                                        
                                            A
                                        
                                        
                                            -
                                        
                                    
                                
                             is the same as                                 
                                    
                                        
                                            A
                                        
                                        
                                            +
                                        
                                    
                                
                            , except that it has been flipped to extend in an opposite/negative direction – i.e.                                 
                                    r
                                
                             is negative).

Regarding claim 2, Yang discloses the image detection method according to claim 1, wherein the accumulation region comprises: 
a first accumulation region with the first direction line for accumulation as a central line and with a deflection angle from the first direction line for accumulation that is less than or equal to a first angle threshold (Sec. 4, 1st bullet,                                 
                                    
                                        
                                            A
                                        
                                        
                                            +
                                        
                                    
                                
                             is first accumulation region, gradient angle                                 
                                    θ
                                
                             is first direction line and is at center, deflection angle threshold in either direction from                                 
                                    θ
                                
                             is                                 
                                    ∆
                                
                            ; Fig. 4 shows an example of an                                 
                                    
                                        
                                            A
                                        
                                        
                                            +
                                        
                                    
                                
                             region); and 
a second accumulation region with the second direction line for accumulation as the central line and with a deflection angle from the second direction line for accumulation that is less than or equal to a second angle threshold (Sec. 4, 1st bullet,                                 
                                    
                                        
                                            A
                                        
                                        
                                            -
                                        
                                    
                                
                             is second accumulation region, which follows                                 
                                    θ
                                
                             in negative direction {see, e.g.,                                 
                                    x
                                    -
                                    r
                                
                             instead of                                 
                                    x
                                    +
                                    r
                                
                            } within second angle threshold that is also set to                                 
                                    ∆
                                
                            ).

Regarding claim 5, Yang discloses the image detection method according to claim 1, wherein the step of determining positions of one or more circle-centers in the input image based on the accumulation matrix comprises: 
obtaining one or more local extreme points of accumulation values in the accumulation matrix (3rd page, algorithm, step 6, local extreme points exceeding threshold are obtained); and 
determining the positions of one or more circle-centers in the input image based on the one or more local extreme points (Step 6, object – e.g., circle object – centers of mass are set at the extracted local extreme points; Also see e.g., Fig. 2, last step, and 4th page, second-to-last bullet).

Regarding claim 6, Yang discloses the image detection method according to claim 1, wherein the step of determining the positions of one or more circle-centers in the input image based on the accumulation matrix further comprises: 
comparing each accumulation value in the accumulation matrix with a circle-center detection threshold (3rd page, algorithm, step 6, threshold                                 
                                    
                                        
                                            Γ
                                        
                                        
                                            v
                                        
                                    
                                
                            ); and 
determining one or more accumulation values greater than the circle-center detection threshold, and determining positions of one or more circle-centers in the input image based on the one or more accumulation values (Step 6, object – e.g., circle object – centers of mass are set at the extracted threshold-exceeding points; Also see e.g., Fig. 2, last step, and 4th page, second-to-last bullet).

Regarding claim 7, Yang discloses the image detection method according to claim 1, wherein the step of determining one or more edge points in the input image comprises: 
comparing a gradient value of each pixel point in the input image with an edge detection threshold (3rd page, algorithm, step 2, set                                 
                                    S
                                
                             is determined by comparing gradient values                                 
                                    M
                                
                             at pixel points                                 
                                    
                                        
                                            x
                                            ,
                                            y
                                        
                                    
                                
                             to an edge detection threshold                                 
                                    
                                        
                                            Γ
                                        
                                        
                                            g
                                        
                                    
                                
                            ); and 
determining a pixel point whose gradient value is greater than the edge detection threshold as an edge point (Step 2, set                                 
                                    S
                                
                             includes the pixel points whose gradient values are larger than the threshold, and therefore are edge points; Also see explanation regarding edge detection that was given in rejection of claim 1).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 8-9, 11-12, 14, and 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang.
Regarding claim 8, Examiner notes that the claim recites an apparatus comprising modules that are configured to perform functions that are substantially the same as functions performed by the invention of claim 1.
The various modules recited in claim 8 invoke 35 U.S.C. 112(f) – see Claim Interpretation above.  Their corresponding structure, material, acts, or equivalents thereof, include a computer configured to perform the functions of the modules – e.g., Fig. 8.
Yang teaches the method of claim 1 (see above). 
Yang does not explicitly teach implementing its method as a computer configured to perform the functions of the method.
However, Examiner takes Official Notice that it is old and well-known in the art of image analysis to implement an image processing method as a computer configured to perform the functions of the method.  Such computer implementation advantageously allows a method to be performed quickly and efficiently.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to implement the method of Yang as a computer configured to perform the functions of the method with the reasonable expectation that this would result in a method that could be performed quickly and efficiently.  
Therefore, it would have been obvious to one of ordinary skill in the art to combine the teachings of Yang to obtain the invention as specified in claim 8.	

Regarding claim 9, Examiner notes that the claim recites limitations that are substantially the same as limitations recited in claim 2.  Yang teaches the invention of claim 2.  Accordingly, claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Yang for substantially the same reasons presented above with respect to claim 2.
Regarding claim 11, Examiner notes that the claim recites an image detection device, wherein the device comprises a processor and a memory, and the memory includes a set of instructions that when executed by the processor, cause the image detection device to perform operations, the operations comprising: operations that are substantially the same as those recited in the method of claim 1.
Yang teaches the method of claim 1 (see above).
Yang does not explicitly teach implementing its method’s operations as a device, wherein the device comprises a processor and a memory, and the memory includes a set of instructions that when executed by the processor, cause the image detection device to perform the operations.
However, Examiner takes Official Notice that it is old and well-known in the art of image analysis to implement a method’s operations as a device (such as a computer device), wherein the device comprises a processor and a memory, and the memory includes a set of instructions that when executed by the processor, cause the image detection device to perform the operations.  Such computer implementation advantageously allows a method to be performed quickly and efficiently.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to implement the operations of the method of Yang as a device (such as a computer device), wherein the device comprises a processor and a memory, and the memory includes a set of instructions that when executed by the processor, cause the image detection device to perform the operations with the reasonable expectation that this would result in a method that could be performed quickly and efficiently.  
Therefore, it would have been obvious to one of ordinary skill in the art to combine the teachings of Yang to obtain the invention as specified in claim 11.

Regarding claim 12, Examiner notes that the claim recites limitations that are substantially the same as limitations recited in claim 2.  Yang teaches the invention of claim 2.  Accordingly, claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Yang for substantially the same reasons presented above with respect to claim 2.

Regarding claim 14, Examiner notes that the claim recites a computer-readable storage medium, characterized in that computer-readable instructions are stored thereon, and when the instructions are executed by a computer, the method according to claim 1 is executed.
Yang teaches the method of claim 1 (see above).
Yang does not explicitly teach implementing its method as a computer-readable storage medium, characterized in that computer-readable instructions are stored thereon, and when the instructions are executed by a computer, the method is executed.
However, Examiner takes Official Notice that it is old and well-known in the art of image analysis to implement an image processing method as a computer-readable storage medium, characterized in that computer-readable instructions are stored thereon, and when the instructions are executed by a computer, the method is executed.  Such computer implementation advantageously allows a method to be performed quickly and efficiently.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to implement the method of Yang as a computer-readable storage medium, characterized in that computer-readable instructions are stored thereon, and when the instructions are executed by a computer, the method is executed, with the reasonable expectation that this would result in a method that could be performed quickly and efficiently.  
Therefore, it would have been obvious to one of ordinary skill in the art to combine the teachings of Yang to obtain the invention as specified in claim 14.

Regarding claim 16, Examiner notes that the claim recites limitations that are substantially the same as limitations recited in claim 5.  Yang teaches the invention of claim 5.  Accordingly, claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Yang for substantially the same reasons presented above with respect to claim 5.

Regarding claim 17, Examiner notes that the claim recites limitations that are substantially the same as limitations recited in claim 6.  Yang teaches the invention of claim 6.  Accordingly, claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Yang for substantially the same reasons presented above with respect to claim 6.

Regarding claim 18, Examiner notes that the claim recites limitations that are substantially the same as limitations recited in claim 7.  Yang teaches the invention of claim 7.  Accordingly, claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Yang for substantially the same reasons presented above with respect to claim 7.
Allowable Subject Matter
Claims 3-4, 10 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
‘Loy’ (“Fast Radial Symmetry for Detecting Points of Interest,” 2003)
Teaches a radial symmetry transform using points in positive and negative directions gradient from an edge point                     
                        p
                    
                 – e.g., Fig. 3
‘Barnes’ (“Real-Time Speed Sign Detection Using the Radial Symmetry Detector,” 2008)
Applies the radial symmetry transform of Loy to detect circle centers – e.g., Fig. 4
‘Jia’ (“An Effective Non-HT Circle Detection for Centers and Radii,” 2011)
Finds edge pixels, draws line extending in positive and negative directions of gradient, and accumulates a vote for any pixel that lies within a threshold of that line – e.g., Fig. 1
Circle centers are identified as maxima in the energy/voting/accumulation matrix – e.g., pg. 815, 1st par.


‘Liu’ (CN 107507185 A; machine translation is appended)
Finds edge points, thresholds their directions into discrete bins, identifies corresponding pairs of edge points with opposite gradient directions and accumulates votes for circle center at the midpoint of the pair of points – e.g., [0032]-[0034]

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEOFFREY E SUMMERS whose telephone number is (571)272-9915. The examiner can normally be reached Monday-Friday, 7:00 AM to 3:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chan Park can be reached on (571) 272-7409. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GEOFFREY E SUMMERS/Examiner, Art Unit 2669